Citation Nr: 1521580	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to an increased rating for service-connected tinnitus, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active military service from December 1960 to November 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In July 2010, the RO denied claims for service connection that included a claim for a schizoid personality disorder.  In October 2012, the RO denied a claim for service connection for "lung asbestos exposure."  In July 2013, the RO denied a claim for service connection for "right shoulder muscle spasm."  See July 2013 statement of the case.  In January 2014, the RO inter alia denied a claim for an increased rating for service-connected tinnitus, currently evaluated as 10 percent disabling.  

The Board has recharacterized the claim for a schizoid personality disorder as one for an acquired psychiatric disorder, in order to interpret it broadly to avoid any prejudice to the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

In June 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Veteran was previously represented by James M. McElfresh, II. In October 2013, prior to certification of the appeal to the Board, the representation was revoked in writing by the Veteran, who stated that he desired to represent himself.  During his June 2014 hearing, the Veteran indicated that he wanted to proceed without a representative.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 20.608(a) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an increased rating for service-connected tinnitus, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a hearing, held in June 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he desired to withdraw the issues of entitlement to service connection for a lung disability, and a right shoulder disability.

2.  The Veteran has an acquired psychiatric disorder that is related to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a lung disability, and a right shoulder disability, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A review of the claims folder shows that the Veteran has initiated appeals on the issues of: (1) entitlement to service connection for a lung disability, and (2) entitlement to service connection for a right shoulder disability.  The Veteran has since indicated that he desires to withdraw his appeal as to those issues. Specifically, during his hearing, held in June 2014, the Veteran stated that he only wanted to appeal the issue of entitlement to service connection for an acquired psychiatric disorder.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the two issues listed above.  They are dismissed.  

II.  Service Connection

The Veteran asserts that he has an acquired psychiatric disorder due to his service, or, in the alternative, that is related to service-connected disability.  During his hearing, held in June 2014, the Veteran essentially asserted that he has depression due to his service-connected hearing loss.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131(b); 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection is currently in effect for disabilities that include bilateral hearing loss, evaluated as 100 percent disabling as of September 2013, and tinnitus.  

Although additional medical evidence has been added to the claims file following the most recent supplemental statement of the case, dated in September 2013, in a statement, received in July 2014, the Veteran's representative at the time waived RO review.  38 C.F.R. § 20.1304 (2014).  However, and in any event, as the Board has granted his claim in full, a remand is not required and the Board may proceed.

The Veteran's service treatment records show that in June 1961, he was treated for a back injury involving livestock while absent without leave, with pain later exacerbated when doing push-ups while in confinement.  The examiner noted that his complaints seemed out of proportion to his physical findings, and it was recommended that he be returned to the neuropsychiatric service after his disciplinary action was completed.  

The relevant diagnosis was schizoid personality disorder.  

A report from the psychiatric clinic at Treasure Island, dated in September 1961, notes that the Veteran was presently in the brig following a conviction by Courts Martial for UA (unauthorized absence), noting that it was "his third such offense during his brief enlistment."  The report contains a diagnostic impression of schizoid personality disorder, and shows that administrative separation was recommended by reason of unsuitability.  The Veteran's separation examination report, dated in November 1961, shows that his psychiatric condition was NE (not examined).

The Veteran's personnel files show that he had three periods of unauthorized absence.  They include administrative remarks, dated in October 1961, which show that the Veteran signed a statement that he may be discharged under other than honorable conditions and the reasons therefor, and that he did not desire to make a statement; the Veteran's discharge (DD Form 214) indicates that he was discharged under honorable conditions. 

The post-service medical evidence consists of VA reports, dated between 2007 and 2014.  

A May 2010 VA examination report shows that the Veteran was afforded an Axis II diagnosis of a schizoid personality disorder, and that there was no Axis I diagnosis.  

A VA disability benefits questionnaire (DBQ), dated in September 2012, shows that the examiner concluded that the Veteran does not meet the criteria for a depressive disorder, dysthymic disorder, or depressive disorder NOS (not otherwise specified).  The examiner concluded that although the Veteran's characteristics included social isolation and a limited range of activities, these dated back to childhood and do not appear related to his service-connected hearing loss, and that they appear to be most closely linked to longstanding personality characteristics.

The Board finds that service connection for an acquired psychiatric disorder is warranted.  The claims file includes VA progress notes, dated between 2013 and 2014, which show the following: a VA audiometric examination report, dated in September 2013, shows that the Veteran complained of depression related to his hearing loss.  In late October 2013, the Veteran began receiving ongoing treatment for depression.  He was prescribed anti-depressive medication (Fluoxetine).  The diagnoses in October 2013 were "major depressive disorder, single episode, moderate, with anxious distress," and "other problem related to psychosocial circumstance."  Thereafter, VA progress notes contain multiple diagnoses of depression.  A November 2013 report shows that a VA psychologist indicated that the Veteran's depression was related to his hearing loss.  A June 2014 VA progress note shows that a VA physician also indicated that the Veteran's depression was related to his hearing loss.  In summary, the most recent evidence of record shows that the Veteran has been diagnosed with depression, and that a VA physician and a VA psychologist have both related his psychiatric symptoms to his hearing loss.  His hearing loss symptoms are currently shown to be severe, as evidence by his 100 percent rating for his hearing loss disability, as well as current findings.  See e.g., VA progress note, dated in May 2014 (showing that the Veteran was using hearing aids daily with unsatisfactory results, taking Fluoxetine for mood, and determined to be a candidate for a cochlear implant).  

Although the Board has considered the May 2010 VA examination report, and the September 2012 VA DBQ, which indicate that the Veteran has a personality disorder, and that he does not have depression related to service-connected disability, this evidence is dated prior to the aforementioned 2013 and 2014 VA progress notes, which indicate that he has depression that is related to his service-connected hearing loss.  See generally Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for an acquired psychiatric disorder is warranted.  See 38 C.F.R. § 3.310.

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

In January 2014, the RO granted service connection for a scar, lumbosacral spine, evaluated as noncompensable (0 percent disabling), and denied claims for increased ratings for service-connected bilateral hearing loss, evaluated as 50 percent disabling, lumbosacral strain ("back disability"), evaluated as 40 percent disabling, and tinnitus, evaluated as 10 percent disabling.  The RO also denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In February 2014, the Veteran filed a timely notice of disagreement (NOD), which the RO construed as an NOD on the issues of entitlement to an increased rating for the Veteran's service-connected back disorder, and entitlement to a TDIU; in August 2014, the RO issued a statement of the case as to these two issues.  There is no record to show that a timely substantive appeal was ever received, and the RO's January 2014 decision therefore became final as to the issues of entitlement to an increased rating for the Veteran's service-connected back disorder, and entitlement to a TDIU.  See 38 C.F.R. §§ 20.200, 20.202 (2014).  

In August 2014, the RO increased the Veteran's rating for his service-connected hearing loss to 100 percent, with an effective date of September 11, 2013.

In light of this fact, the Veteran may wish to withdraw all remainng claims. 

In any event, during the Veteran's hearing, held in June 2014, with regard to the RO's January 2014 rating decision, the Veteran was questioned as to whether he desired "an increased rating," or "more compensation for those disabilities we gave you."  It was finally agreed that it would be noted that the Veteran had filed an NOD to the RO's January 2014 rating action.  Tr. at p. 7; Tomlin v. Brown, 5 Vet. App. 355 (1993).

In summary, the RO's January 2014 determinations on the issues of entitlement to an increased rating for the Veteran's service-connected back disorder, and entitlement to a TDIU, are final.  The Veteran's claim for an increased rating for service-connected bilateral hearing loss has been granted in full, and this issue is now moot.  

Given the foregoing, the sole remaining increased rating issue subject to appeal in the RO's January 2014 rating decision is the issue of entitlement to an increased rating for service-connected tinnitus, currently evaluated as 10 percent disabling.  Cf. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

A statement of the case has not yet been issued as to this claim.  Because a timely NOD is considered to have been filed to the January 2014 rating decision on this issue, the RO must now provide the Veteran with a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided an SOC on the issue of entitlement to an increased rating for service-connected tinnitus, currently evaluated as 10 percent disabling.  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


